DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 9/1/2022 is acknowledged.  Claims 1, 3 and 4 have been amended.  Claims 11-20 and 23-29 have been canceled.  Claims 1-10, 21 and 22 are pending. Claims All of the amendments and arguments have been thoroughly reviewed and considered.  
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The objection to the specification for the trademark is withdrawn in view of Applicant’s amendment of the claims. The  clam rejection under 35 USC 112(b) directed to the claim 4 is withdrawn in view of Applicant’s amendment of the claim.  The prior art rejection under 35 USC 102(a)(2) as being anticipated by Racioppi et al is withdrawn in view of Applicant’s amendment to the claims.

New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS ARE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIM:
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 1-10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racioppi et al {Racioppi, used interchangeably herein} (US 5702944, citation made of record 2/18/2021, citation made of record in prior Office action) in view of 510(k) Summary Puritan Liquid Amies Collection and Transport System {501(k) summary, used interchangeably herein} (https://www.accessdata.fda.gov/cdrh_docs/pdf12/K120846.pdf, pages 1-7, June 8, 2012) and further in view of Botrugno et al {Botrugno, used interchangeably herein} (Poster presented at the 2016 ASM Microbe, Boston MA, July 2016).
	 Regarding claim 1, Racioppi teaches a composition comprising: one or more salts; one or more sugars; one or more buffers; one or more pH indicators; one or more proteins, peptide or amino acids; and one or more anti-microbial agents (see entire document, esp., col. 4, lines 53-60).   With regards to the limitation “wherein the composition contains no gelatin”, Racioppi teaches “in an embodiment where gelatin is absent, BSA is typically provided at about two times the normal amount (see column 5, lines 56-60).  
 	With regards to the limitation one or more sugars which includes a sugar alcohol, Racioppi et al teaches wherein sugars comprising  glycerol or sorbitol are typically used as a cryoprotectant in other medium, but it is not preferred in the medium taught therein.  Racioppi teaches that the use of the subject transport media can maintain viability of pathogens within a sample that is frozen then thawed without the toxic effects that can result from the presence of glycerol or sorbitol in the medium (see column 6, first full paragraph).
	In a more recent teaching, 510(k) summary teach an Amies collection and Transport medium similar to the microbial transport medium of Racioppi (page 2, section 5.6), wherein  the medium comprises  a nonnutritive balanced salt solution containing inorganic phosphates to provide buffering capability sodium chloride, potassium chloride, calcium chloride and magnesium chloride to provide essential ions that help maintain osmotic balance (page 2 and 3) The 510(k) summary teaches that the medium is recommended for maintaining the viability of aerobic, anaerobic and fastidious bacterial during transport (section 5.5). 
	 Botrugno discuss the challenges of the Amies transport medium and provides a new Amies medium which comprises the sugar alcohol glycerol for collection and transport of bacteria. Botrugno teaches that after many request, the company developed a new collection medium comprising the Amies liquid medium  plus 20% of glycerol for the collection and frozen storage of clinical specimens for bacteria culture.  Botrugno teaches that the data obtained suggested that this new Amines liquid medium plus 20% glycerol supports the viability of a wide range of aerobic, anaerobic and fastidious bacterial and can be potentially used for the collection, transport and long term frozen storage of specimens for clinical and research studies (see entire Poster., especially section entitled “Conclusions”).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to improve on the microbial transport medium of Racioppo that was considered effective in the 1900s, to a new medium (Amies microbial collection and transport medium) as taught in the 501(k) summary and in the poster of Botrugno et al which encompass the addition of glycerol (sugar alcohol) to the salt-base transport medium as taught by Botrugno.  The ordinary artisan would have been motivated to include glycerol in the microbial transport medium to improve on the medium’s ability to maintain microbial cell viability during long term frozen storage which was recognized as a problem by Racioppo and noted as an improvement  by Brotrugno et al.
	Regarding claim 2, Racioppo et al teach an embodiment of claim 1, wherein the one or more salt comprises potassium chloride (KCl) (see e.g., col. 5, line 23, Table 1, col. 8, 13 and 14 and col. 6, line 28; see also column 5, lines 56-60 which teaches the absence of gelatin). 
	Regarding claim 3, Racioppi teaches an embodiment of claim 1, wherein the sugar comprises sucrose (Table 1 and column 13 and 14 and col. 6, lines 18-19; see also column 5, lines 56-60 which teaches the absence of gelatin) an/or the sugar alcohol comprises glycerol (col. 6, first full paragraph).
	Regarding claim 4, Racioppi teaches an embodiment of claim 1, wherein the one buffer comprises HEPES (4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid) (Table 1 and column 13 and 14; see also column 5, lines 56-60 which teaches the absence of gelatin).
	Regarding claim 5, Racioppi teaches an embodiment of claim 1, wherein the one or more pH indicators comprise phenol red (3H-2,1-benzoxathiole 1,1-dioxide) (Table 1 and column 13 and 14; see also column 5, lines 56-60 which teaches the absence of gelatin).
	Regarding claim 6, Racioppi teaches the embodiment of claim 1, wherein the one or more proteins comprise bovine serum albumin (BSA) (Table 1 and column 13 and 14; see also column 5, lines 56-60 which teaches the absence of gelatin).
	Regarding claim 7, Racioppi teaches an embodiment of claim 1, wherein the one or more anti-microbial agents comprise colistin, amphotericin or vancomycin (Table 1 and column 13 and 14 and col. 5, lines 34-35; see also column 5, lines 56-60 which teaches the absence of gelatin).
	Regarding claim 8, Racioppi teaches an embodiment of claim 1, which has a pH of from about pH 7.0 to a pH of about 7.5 (column 6, lines 57-61, col. 8, line 54).  501(k) summary also notes a pH of 7.3 -7.5 of the buffer (see page 3).
	Regarding claim 9, Racioppi teaches an embodiment of claim 1, further comprising a biological sample (see examples).  
	Regarding claim 10, Racioppi teaches an embodiment of claim 9, wherein the biological sample is suspected of viral or non-viral test organisms (i.e., bacterial organisms (examples).   
	Regarding claim 21, Racioppi teaches a method for transporting a biological sample without refrigeration comprising: collecting a biological sample; combining the biological sample with the composition of claim 1, wherein nucleic acid sequences of the biological sample remain detectable when maintained at ambient temperature for up to one week subsequent to combining (see Example 3., col. 10)  
	Regarding 22, Racioppi teaches an embodiment of the claim 21, wherein ambient temperature comprises temperatures from about 25 degrees Celsius (‘See example 3, col. 10).  Thus,  Racioppi meets the limitations of the claims recited above.
	
Response to Arguments
11.	Applicant traverses the rejection on the grounds that the teachings of Racioppi does not anticipate the claims because the reference does not teach a sugar alcohol such as glycerol.  Applicant states that the reference teaches against the use of a sugar alcohol and thus does not meet the limitations of the claims.
	12.	All of the amendment and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follows: 
	The examiner acknowledges applicant arguments regarding the primary reference teachings away from the instant invention but notes “When a piece of prior art ‘suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant’ the piece of prior art is said to ‘teach away’ from the claimed invention. In re Gurley, 27 F.3d 551, 553 (Fed.Cir.1994). As with other subsidiary obviousness inquiries, ‘[w]hat a reference teaches and whether it teaches toward or away from the claimed invention are questions of fact.’ [Winner Intern. Royalty Corp. v. Wang, 202 F.3d 1340, 1349 (Fed. Cir. 2000)] (internal quotations omitted). However, obviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness. Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. See id. at 1349 n. 8 (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”). Where the prior art contains ‘apparently conflicting’ teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered “for its power to suggest solutions to an artisan of ordinary skill.... consider[ing] the degree to which one reference might accurately discredit another.’ In re Young, 927 F.2d 588, 591 (Fed.Cir.1991).”  Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006) (emphases added).
	In this case, the teachings of Botrugno et al recognize the problem in the art regarding microbial transport medium and loss of viability as suggested by Racioppi  and developed a new transport medium over that of the 501(k) summary to improve on the problem of cell viability during long term frozen storage of microbial cells. 
Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 11.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637